   Case 1:21-cv-00785-UNA Document 1 Filed 05/28/21 Page 1 of 3 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

INTERNATIONAL BUSINESS MACHINES )
CORPORATION,                    )
                                )
                 Plaintiffs,    )
                                )
     v.                         ) C.A. No. _________________
                                )
FINJAN BLUE LLC and FINJAN      )
HOLDINGS LLC,                   )
                                )
                 Defendant.

                      PLAINTIFF’S MOTION FOR LEAVE TO FILE
                             COMPLAINT UNDER SEAL

               Plaintiff International Business Machines Corporation (“IBM”), by its

undersigned attorneys, hereby seeks leave to file its Complaint and the exhibits thereto in this

matter under seal.

               In support of this motion, Plaintiff states as follows:

               1.     This is a civil action against defendants Finjan Blue LLC (“Finjan Blue”)

and Finjan Holdings LLC (“Finjan Holdings,” and together with Finjan Blue, “Finjan”) for

breach of an August 24, 2017 Patent Assignment and Support Agreement (the “Agreement”).

A true and correct copy of the Agreement is attached to the Complaint as Exhibit 1. The

Agreement provides that its terms are to be kept confidential and may not be disclosed to third

parties.

               2.     The Complaint contains confidential information of the parties, and

pursuant to the Agreement, the parties are obligated to prevent the disclosure of such confidential

information.

               3.     True and correct copies of correspondence between IBM and Finjan

discussing the Agreement are attached to the Complaint as Exhibit 2. The correspondence
   Case 1:21-cv-00785-UNA Document 1 Filed 05/28/21 Page 2 of 3 PageID #: 2




contains confidential information of the parties, and pursuant to the Agreement, the parties are

obligated to prevent the disclosure of such confidential information.

               4.      A true and correct copy of a letter from IBM’s outside counsel to Finjan

discussing the agreement is attached to the Complaint as Exhibit 3. The correspondence contains

confidential information of the parties, and pursuant to the agreement, the parties are obligated to

prevent the disclosure of such confidential information.

               5.      A true and correct copy of correspondence between Finjan and IBM’s

outside counsel discussing the agreement is attached to the Complaint as Exhibit 4.             The

correspondence contains confidential information of the parties, and pursuant to the agreement,

the parties are obligated to prevent the disclosure of such confidential information.

               6.      A true and correct copy of correspondence between Finjan and IBM

discussing the agreement is attached to the Complaint as Exhibit 5. The correspondence contains

confidential information of the parties, and pursuant to the agreement, the parties are obligated to

prevent the disclosure of such confidential information.

               8.      If IBM disclosed confidential information protected by the Agreement,

Finjan could claim that IBM breached the Agreement.

               9.      IBM therefore seeks leave to file its Complaint and exhibits thereto under

seal.

               10.     Although the public has a “common law right of access to judicial

proceedings and records,” this right “is not absolute.” Littlejohn v. Bic Corp., 851 F.2d 673,

677-78 (3d Cir. 1988). Courts may use their “inherent supervisory power . . . [to] deny access to

judicial records, for example, where they are sources of business information that might harm a

litigant’s competitive standing.” Id. at 678; see also Leucadia, Inc. v. Applied Extrusion Techs.,




                                                 2
   Case 1:21-cv-00785-UNA Document 1 Filed 05/28/21 Page 3 of 3 PageID #: 3




Inc., 998 F.2d 157, 166 (3d Cir. 1993) (“Documents containing trade secrets or other confidential

business information may be protected from disclosure.”). The “presumption of access must be

balanced against the factors militating against access,” with the party seeking to redact bearing

the burden of “show[ing] that the interest in secrecy outweighs the presumption.” In re Cendent

Corp., 260 F.3d 183, 194 (3d Cir. 2001).

               10.    IBM will consult with counsel for Finjan concerning redactions to the

Complaint and exhibits and will file a public version of the Complaint, with the confidential

information redacted, within seven days of this motion being granted.

               WHEREFORE, for the foregoing reasons, IBM respectfully requests leave to file

its Complaint and exhibits thereto in this matter under seal. A form of Order is attached hereto.

                                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                    /s/ Rodger D. Smith II

                                                    Jack B. Blumenfeld (#1014)
                                                    Rodger D. Smith II (#3778)
                                                    Cameron P. Clark (#6647)
                                                    1201 North Market Street
                                                    P.O. Box 1347
                                                    Wilmington, DE 19899
OF COUNSEL:
                                                    (302) 658-9200
                                                    jblumenfeld@morrisnichols.com
Peter Chaffetz
                                                    rsmith@morrisnichols.com
CHAFFETZ LINDSEY LLP
                                                    cclark@morrisnichols.com
1700 Broadway, 33rd Floor
New York, NY 10019
                                                    Attorneys for Plaintiff International Business
(212) 257-6969
                                                    Machines Corporation
May 28, 2021




                                                3
